Title: To George Washington from Brigadier General John Stark, 16 October 1778
From: Stark, John
To: Washington, George


          
            Dear General
            Albany 16th October 1778
          
          yours of 8th October Came Duly to hand you have Ordered those Troops that are posted at Fort Edward to Quarter at Saratoga Which will be Complyd with; I have Recd no Instructions Where those that are at Otter Creek will be Quartered, I would be Glad to be Informd.
          Enclosed is a Copy of a Letter from Mr Dean to General Schuyler which I Recd by Express I have heard nothing from Colo. Butler Since he left Schoharie But think it Cannot be Long before Some Inteligance I have from him. I am Sir your most Obedient Humble Sert
          
            John Stark
          
         